Case 1:21-cv-00081-SEB-MJD Document 116-1 Filed 06/11/21 Page 1 of 1 PageID #: 6661



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


    ELI LILLY AND COMPANY, and
    LILLY USA, LLC

                        Plaintiffs,

              v.                                         No. 1:21-cv-81-SEB-MJD

    U.S. DEPARTMENT OF HEALTH AND
    HUMAN SERVICES, et al.,

                        Defendants.


                                            PROPOSED ORDER

          Upon consideration of Defendants’ Motion to Manually File the Administrative Record, the

   Court hereby GRANTS Defendants’ motion.

          Defendants have filed on the docket the index to the administrative record and certification

   of the administrative record, and may file that same administrative record manually by providing it to

   the Clerk’s Office in electronic form.

          SO ORDERED.


   Dated: _____________                                  Signed:__________________
                                                         The Honorable Sarah Evans Barker




   Order served on all counsel of record via ECF
